Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 28 January 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 21-40 are currently pending and have been examined.
Claims 21, 27, and 34 have been amended.
Claims 1-20 have been canceled.
Claims 21-40 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 23 July 2013 claiming benefit to Provisional Application 62/144,374.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (US Patent No 7,308,412)[hereinafter Rakshit] in view of James W. Davis and Serge Vaks, A Perceptual User Interface for Recognizing Head Gesture Acknowledgements, PUI '01: Proceedings of the 2001 workshop on Perceptive user interfaces (Nov. 2001)[hereinafter Davis]. 

As per claim 21, Rakshit teaches on the following limitations of the claim: 
a computer-implemented method comprising: retrieving a first video segment from a video database based on a diagnosis associated with a user is taught in the Detailed Description in col 7 lines 21-24, col 7 lines 36-41, col 7 lines 65 - col 8 line 1, col 10 lines 13-21, and in the Background in col 3 lines 7-10, col 3 lines 55-62, col 4 line 15 (teaching on a computer implemented system for retrieving patient consent using consecutive video sections (here a continuous "informed consent video" is the entirety of all video components for each segment) wherein the video is based on a patient's diagnosis);
wherein the first video segment comprises first content associated with a first subject is taught in the Detailed Description in col 10 lines 23-33, col 12 lines 7-10, col 13 lines 30-37, col 13 lines 30-37 (teaching on a first segment's video presentation wherein the first segment's video presentation is related to a specific informed consent subject matter);
generating a first question based on the first content that tests an ability of the user to understand the first content is taught in the Detailed Description in col 7 lines 29-32, col 12 lines 10-18, col 13 lines37-45, and in the Figures at fig. 5 reference character circle 1 (teaching on generating a comprehension question based on the initial video segment to gauge the patient's understanding);
causing a user device to pause playback of the first video segment and display the first question is taught in the Detailed Description in col 8 lines 20-27, col 10 lines 23-33, col 12 lines 10-18, and in the Figures at fig. 5 (teaching on pausing the presentation and diverting 
receiving a first answer from the user device, wherein the first answer is selected by the user in response to the first question is taught in the Detailed Description in col 10 lines 23-33, col 13 lines 46-51, and col 9 lines 51-55 (teaching on receiving a user response to the first question );
comparing the first answer to an expected answer to the first question is taught in the Detailed Description in col 10 lines 23-33, col 13 lines 46-51, and col 9 lines 51-55 (teaching on comparing the expected answer to the patient's answer to determine whether the objective of the first segment has been achieved);
retrieving a second video segment from the video database in connection with a result of the comparison indicating that the first answer matches the expected answer is taught in the Detailed Description in col 10 lines 23-33 and col 13 lines 52-56 (teaching on beginning a new segment with a new segment video when the first segment's expected and received answers indicate the objective of the segment has been achieved);
wherein the second video segment comprises second content associated with a second subject is taught in the Detailed Description in col 13 lines 52-56 (teaching on a second segment's video presentation wherein the second segment's video presentation is related to a different specific informed consent subject matter);
transmitting the second video segment to the user device in connection with a result of the comparison indicating that the first answer matches the expected answer for presentation to the user is taught in the Detailed Description in col 10 lines 23-33 and col 13 lines 52-56 (teaching on displaying the new segment with a new segment video when the first 
receiving, from the user device, an indication of the response provided by the user is taught in the Detailed Description in col 14 lines 22-26 (teaching on the user providing appropriate responses to questions until informed consent is acquired and an indication of the informed consent is printed/received).
Rakshit fails to teach the following limitation of claim 21. Davis, however, does teach the following: 
transmitting a first instruction to the user device that instructs the user device to detect, via a camera, a direction of a facial movement of the user using a baseline point corresponding to a tip of a nose of the user and is taught in the § 2.2 Anthropometry on p. 2 col 2 (teaching on a camera device detecting facial gestures using a directional measure based, in part, on the bottom/tip of the nose as an anchor point); -AND-
based on the detected direction of the facial movement, determine a response provided by the user; and is taught in the § 2.2 Anthropometry on p. 2 col 2, § 3.2 Fast motion computation on p. 3 col 2 - p. 4 col 1, and § 4. Recognizing Natural Head Gestures on p. 4-5 (teaching on mapping the directional movement relative to the anchor point in space to determine the meaning of the gestures (treated as analogous to the user response)).
One having ordinary skill in the art at the time the invention was filed would combine the medical informed consent software utilizing segmented vides with corresponding comprehension testing of Rakshit with the facial gesture recognition technology of Davis with the motivation of adapting the system to be “more interactive, responsive, and accessible to the user” (see Davis in the § 1. Introduction on p. 1 col 1). 
As per claim 23, the combination of Rakshit and Davis discloses all of the limitations of claim 21. Rakshit also discloses the following: 
the computer-implemented method of Claim 21, further comprising: generating a second question based on the second content that tests an ability of the user to understand the second content is taught in the Detailed Description in col 14 lines 1-8, col 7 lines 29-32, and in the Figures at fig. 5 (teaching on generating a comprehension question based on the second video segment to gauge the patient's understanding);
causing the user device to display the second question for presentation to the user is taught in the Detailed Description in col 13 lines 56-67, col 7 lines 29-32, col 8 lines 20-27, and in the Figures at fig. 5 (teaching diverting the activity to asking the patient to provide a response to the at least second question based on the initial video to gauge the patient's understanding);
receiving a second answer from the user device, wherein the second answer is selected by the user in response to the second question is taught in the Detailed Description in col 14 lines 1-8 (teaching on receiving a user response to the second question );
comparing the second answer to a second expected answer to the second question is taught in the Detailed Description in col 14 lines 1-8 (teaching on comparing the expected answer to the patient's answer to determine whether the objective of the second segment has been achieved);
retrieving a third video segment from the video database in connection with a result of the comparison indicating that the second answer does not match the second expected answer wherein the third video segment comprises the second content and third content; and transmitting the third video segment to the user device in connection with a result of the comparison indicating that the second answer does not match the second expected answer for presentation to the user is taught in the Detailed Description in col 11 lines 11-16, col 14 lines 1-15, and col 12 lines 44-50 (teaching on comparing the expected answer to the 
As per claim 24, the combination of Rakshit and Davis discloses all of the limitations of claim 21. Rakshit also discloses the following: 
the computer-implemented method of Claim 21, wherein the first video segment comprises one of a diagnostic video, a treatment video, or a consent video is taught in the Detailed Description in col 13 line 20-col 14 line 40, col 12 lines 8-9wq (teaching on sections including video content that include diagnostic information (general condition information), procedure information, and consent information (associated risk information)).
As per claim 25, the combination of Rakshit and Davis discloses all of the limitations of claim 21. Rakshit also discloses the following: 
the computer-implemented method of Claim 21, further comprising causing the user device to resume playback of the first video segment if the first answer matches the expected answer is taught in the Detailed Description in col 13 lines 35-37 (teaching on advancing the program (treated as synonymous to resuming playback of a continuous video) of the presentation once the at least one returned answer matches that of the expected answer).
As per claim 26, the combination of Rakshit and Davis discloses all of the limitations of claim 25. Rakshit also discloses the following: 
the computer-implemented method of Claim 25, further comprising: receiving an indication that the playback of the first video segment is complete; and is taught in the Detailed 
transmitting the second video segment to the user device in connection with a result of the comparison indicating that the first answer matches the expected answer for presentation to the user after receiving the indication that the playback of the first video segment is complete is taught in the Detailed Description in col 10 lines 23-33, col 12 lines 14-18, col 13 lines 52-56 (teaching on displaying the new segment with a new segment video when the first segment's expected and received answers indicate the objective of the segment has been achieved to the patient on the patient device).

Claims 27-29, 32-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (US Patent No 7,308,412)[hereinafter Rakshit] in view of James W. Davis and Serge Vaks, A Perceptual User Interface for Recognizing Head Gesture Acknowledgements, PUI '01: Proceedings of the 2001 workshop on Perceptive user interfaces (Nov. 2001)[hereinafter Davis] in further view of Moore et al. (US Patent App No 2011/0173426)[hereinafter Moore].
As per claim 27, Rakshit teaches on the following limitations of the claim: 
a computer-implemented method for obtaining consent from a user, comprising: receiving, from a user device, a request to view a video corresponding to a diagnosis associated with a user
transmitting the video to the user device in response to receiving the request is taught in the Detailed Description in col 10 lines 23-33, col 12 lines 7-10, col 13 lines 30-37, col 13 lines 30-37 (teaching on a first segment's video presentation wherein the first segment's video presentation is related to a specific informed consent subject matter); -AND-
receiving, from the user device, an indication of the response provided by the user is taught in the Detailed Description in col 14 lines 22-26 (teaching on the user providing appropriate responses to questions until informed consent is acquired and an indication of the informed consent is printed/received).
Rakshit fails to teach the following limitation of claim 27. Davis, however, does teach the following: 
transmitting consent instructions to the user device that instruct the user device to obtain consent from the user using a camera listed in the list of available hardware components by detecting, via the camera, a direction of a facial movement of the user using a baseline point corresponding to a tip of a nose of the user and is taught in the § 2.2 Anthropometry on p. 2 col 2 (teaching on a camera device detecting facial gestures using a directional measure based, in part, on the bottom/tip of the nose as an anchor point); -AND-
based on the detected direction of the facial movement, determining a response provided by the user; and is taught in the § 2.2 Anthropometry on p. 2 col 2, § 3.2 Fast motion computation on p. 3 col 2 - p. 4 col 1, and § 4. Recognizing Natural Head Gestures on p. 4-5 (teaching on mapping the directional movement relative to the anchor point in space to determine the meaning of the gestures (treated as analogous to the user response)).
One having ordinary skill in the art at the time the invention was filed would combine the medical informed consent software utilizing segmented vides with corresponding comprehension testing of Rakshit with the facial gesture recognition technology of Davis with the motivation of adapting the system to be “more interactive, responsive, and accessible to the user” (see Davis in the § 1. Introduction on p. 1 col 1).

obtaining, from the user device, a list of available hardware components is taught in the Detailed Description in ¶ 0017 (teaching on obtaining a list of available hardware by the system).
It would have been obvious to one of ordinary still in the art to include in the list of available hardware components of Moore with the medical computerized consent system of Rakshit and Davis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably providing the available hardware list to the computer system for use. 
As per claim 28, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 27. Rakshit also discloses the following: 
the computer-implemented method of Claim 27, further comprising storing the indication of the response provided by the user in a consent and tracking data database is taught in the Summary in col 6 lines 16-21, the Detailed Description in col 11 lines 52-55, and col 13 lines 3-10 (teaching on storing the response data provided by the user in a relational database).
As per claim 29, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 28. Rakshit also discloses the following: 
the computer-implemented method of Claim 28, further comprising: receiving monitoring information collected by the user device; and storing the monitoring information in the consent and tracking data database in association with the indication of the response provided by the user is taught in the Summary in col 6 lines 16-21, the Detailed Description 
As per claim 32, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 27. Rakshit also discloses the following: 
the computer-implemented method of Claim 27, wherein the video comprises one of a diagnostic video, a treatment video, or a consent video is taught in the Detailed Description in col 13 line 20-col 14 line 40, col 12 lines 8-9wq (teaching on sections including video content that include diagnostic information (general condition information), procedure information, and consent information (associated risk information)).
As per claim 33, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 27. Rakshit also discloses the following: 
the computer-implemented method of Claim 27, wherein the list of available hardware components comprises at least one of the camera, a touchscreen display, a fingerprint scanner, or a microphone is taught in the Detailed Description in col 10 lines 12-33 (teaching on hardware input devices for the system including microphone and touchscreen display).

As per claim 34, Rakshit teaches on the following limitations of the claim: 
a computing system configured to obtain consent from a user, the computing system comprising: a computer processor; and a computer readable storage medium storing program instructions configured for execution by the computer processor in order to cause the computing system to process a request received from a user device to view a video corresponding to a diagnosis associated with a user is taught in the Detailed Description in col 7 lines 21-24, col 7 lines 36-41, col 7 lines 65 - col 8 line 1, col 10 lines 13-21, and in the Background in col 3 lines 7-10, col 3 lines 55-62, col 4 line 15 (teaching on a computer 
transmit the video to the user device in response to receiving the request is taught in the Detailed Description in col 10 lines 23-33, col 12 lines 7-10, col 13 lines 30-37, col 13 lines 30-37 (teaching on a first segment's video presentation wherein the first segment's video presentation is related to a specific informed consent subject matter);
transmit consent instructions to the user device, wherein the consent instructions comprise a request to obtain consent from the user is taught in the Detailed Description in col 7 lines 21-24, col 7 lines 36-41, col 7 lines 65 - col 8 line 1, col 10 lines 13-21, and in the Background in col 3 lines 7-10, col 3 lines 55-62, col 4 line 15 (teaching on a computer implemented system for retrieving patient consent using patient input gestures); -AND-
receive, from the user device, an indication that consent is obtained from the user is taught in the Detailed Description in col 14 lines 22-26 (teaching on the user providing appropriate responses to questions until informed consent is acquired and an indication of the informed consent is printed/received).
Rakshit fails to teach the following limitation of claim 34. Davis, however, does teach the following: 
using a camera listed in the list of available hardware components is taught in the § 2.1 PupilCam technology on p. 2 col 1 (teaching on the system including a small, low-cost black-and-white video camera with two near-infrared time-multiplexed light sources available to use by the gesture recognition software);
wherein the consent instructions cause the user device to detect, via the camera, a direction of a facial movement of the user using a baseline point corresponding to a tip of a nose of the user and is taught in the § 2.2 Anthropometry on p. 2 col 2 (teaching on a camera 
based on the detected direction of the facial movement, determine a response provided by the user; and is taught in the § 2.2 Anthropometry on p. 2 col 2, § 3.2 Fast motion computation on p. 3 col 2 - p. 4 col 1, and § 4. Recognizing Natural Head Gestures on p. 4-5 (teaching on mapping the directional movement relative to the anchor point in space to determine the meaning of the gestures (treated as analogous to the user response));
One having ordinary skill in the art at the time the invention was filed would combine the medical informed consent software utilizing segmented vides with corresponding comprehension testing of Rakshit with the facial gesture recognition technology of Davis with the motivation of adapting the system to be “more interactive, responsive, and accessible to the user” (see Davis in the § 1. Introduction on p. 1 col 1).  
Rakshit and Davis both fail to teach the following limitation of claim 34. Moore, however, does teach the following: 
obtain, from the user device, a list of available hardware components is taught in the Detailed Description in ¶ 0017 (teaching on obtaining a list of available hardware by the system).
It would have been obvious to one of ordinary still in the art to include in the list of available hardware components of Moore with the medical computerized consent system of Rakshit and Davis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably providing the available hardware list to the computer system for use. 
As per claim 35, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 34. Rakshit also discloses the following: 
the computing system of Claim 34, wherein the program instructions are further configured to cause the computing system to store the indication that consent is obtained in a consent and tracking data database is taught in the Summary in col 6 lines 16-21, the Detailed Description in col 11 lines 52-55, and col 13 lines 3-10 (teaching on storing the response data provided by the user in a relational database).
As per claim 36, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 35. Rakshit also discloses the following: 
the computing system of Claim 35, wherein the program instructions are further configured to cause the computing system to store monitoring information received from and collected by the user device in the consent and tracking data database in association with the indication that consent is obtained is taught in the Summary in col 6 lines 16-21, the Detailed Description in col 11 lines 52-55, and col 13 lines 3-10 (teaching on storing the response data and patient interaction data recorded for the user in a relational database).
As per claim 39, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 34. Rakshit also discloses the following: 
the computing system of Claim 34, wherein the video comprises one of a diagnostic video, a treatment video, or a consent video is taught in the Detailed Description in col 13 line 20-col 14 line 40, col 12 lines 8-9wq (teaching on sections including video content that include diagnostic information (general condition information), procedure information, and consent information (associated risk information)).
As per claim 40, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 34. Rakshit also discloses the following: 
the computing system of Claim 34, wherein the list of available hardware components comprises at least one of the camera, a touchscreen display, a fingerprint scanner, or a microphone is taught in the Detailed Description in col 10 lines 12-33 (teaching on hardware input devices for the system including microphone and touchscreen display).

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (US Patent No 7,308,412)[hereinafter Rakshit] in view of James W. Davis and Serge Vaks, A Perceptual User Interface for Recognizing Head Gesture Acknowledgements, PUI '01: Proceedings of the 2001 workshop on Perceptive user interfaces (Nov. 2001) in further view of Rodesch et al. (US Patent No 4,422,105)[hereinafter Rodesch].
As per claim 22, the combination of Rakshit and Davis discloses all of the limitations of claim 21. Rakshit and Davis fail to teach the following; Rodesch, however, does disclose:
the computer-implemented method of Claim 21, wherein individual transmissions of the first video segment and the second video segment reduces memory utilization on the user device from a first memory utilization level to a second memory utilization level that is lower than the first memory utilization level is taught in the Detailed Description in col 11 lines 41-46, col 20 lines 10-14, and col 7 line 50 - col 8 line 2 (teaching on video segmentation (here also as a method of receiving clinical informed consent) using data dumps (i.e. only uploading the section relevant to the current session) to the user device reduces memory requirements).
One having ordinary skill in the art at the time the invention was filed would combine the medical informed consent software utilizing segmented vides with corresponding comprehension testing of Rakshit and Davis with the memory minimizing of Rodesch with the motivation of reducing device memory needed to store the video segments (see Rodesch in the Detailed Description in col 11 lines 41-46). 

Claims 30, 31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (US Patent No 7,308,412)[hereinafter Rakshit] in view of James W. Davis and Serge Vaks, A Perceptual User Interface for Recognizing Head Gesture Acknowledgements, PUI '01: Proceedings of the 2001 workshop on .
As per claim 30, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 27. Rakshit, Davis, and Moore fail to teach the following; Findlay, however, does disclose:
the computer-implemented method of Claim 27, further comprising providing the user with access to a social media network for interacting with other users is taught in the Detailed Description in col 8 lines 55-64 (teaching on a patient management platform wherein patients are provided access to social networking platforms to interact with other users).
One having ordinary skill in the art at the time the invention was filed would combine the medical informed consent software utilizing segmented vides with corresponding comprehension testing of Rakshit, Davis, and Moore with the social media capabilities of Findlay with the motivation of “provided for generating a multidimensional contextual platform that may be used to manage, diagnose, and communicate with patients in a medical practice” (see Findlay in the Abstract).
As per claim 31, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 27. Rakshit, Davis, and Moore fail to teach the following; Findlay, however, does disclose:
the computer-implemented method of Claim 27, further comprising transmitting a notification to the user device that comprises at least one of a reminder regarding an appointment with a practitioner, a reminder regarding recommendations provided by the practitioner, or questions regarding a procedure that has been completed is taught in the Summary in col 6 lines 5-20 and in the Detailed Description in col 8 lines 48-64 (teaching on patient user device notifications providing reminders for upcoming appointments, recommendations from the provider (here medication refills), and responses/communication from the provider).
see Findlay in the Abstract).
As per claim 37, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 34. Rakshit, Davis, and Moore fail to teach the following; Findlay, however, does disclose:
the computing system of Claim 34, wherein the program instructions are further configured to cause the computing system to provide the user with access to a social media network for interacting with other users is taught in the Detailed Description in col 8 lines 55-64 (teaching on a patient management platform wherein patients are provided access to social networking platforms to interact with other users).
One having ordinary skill in the art at the time the invention was filed would combine the medical informed consent software utilizing segmented vides with corresponding comprehension testing of Rakshit, Davis, and Moore with the social media capabilities of Findlay with the motivation of “provided for generating a multidimensional contextual platform that may be used to manage, diagnose, and communicate with patients in a medical practice. (see Findlay in the Abstract).
As per claim 38, the combination of Rakshit, Davis, and Moore discloses all of the limitations of claim 34. Rakshit, Davis, and Moore fail to teach the following; Findlay, however, does disclose:
the computing system of Claim 34, wherein the program instructions are further configured to cause the computing system to transmit a notification to the user device that comprises at least one of a reminder regarding an appointment with a practitioner, a reminder regarding recommendations provided by the practitioner, or questions regarding a procedure that has been completed is taught in the Summary in col 6 lines 5-20 and in the 
One having ordinary skill in the art at the time the invention was filed would combine the medical informed consent software utilizing segmented vides with corresponding comprehension testing of Rakshit, Davis, and Moore with the social media capabilities of Findlay with the motivation of “provided for generating a multidimensional contextual platform that may be used to manage, diagnose, and communicate with patients in a medical practice” (see Findlay in the Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting over U.S. Patent No. 10,241,964 in view of James W. Davis and Serge Vaks, A Perceptual User Interface for Recognizing Head Gesture Acknowledgements, PUI '01: Proceedings of the 2001 workshop on Perceptive user interfaces (Nov. 2001) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant  Claim
Instant Limitation
Reference Limitation
Reference Claim
21
a computer-implemented method comprising: retrieving a first video segment from a video database based on a diagnosis associated with a user
retrieving a first video segment from a video database based on the received diagnosis
1
21
wherein the first video segment comprises first content associated with a first subject
wherein the first video segment comprises first content associated with a first subject
1
21
generating a first question based on the first content that tests an ability of the user to understand the first content
generating a first question based on an analysis of the first content, wherein the first question tests an ability of the patient to understand the first content
1

causing a user device to pause playback of the first video segment and display the first question
the first video segment and data configured to cause the user device to pause the first video segment during playback and display the first question
1
21
receiving a first answer from the user device, wherein the first answer is selected by the user in response to the first question
receiving a first answer from the user device over the network, wherein the first answer is selected by the patient in response to the first question
1
21
comparing the first answer to an expected answer to the first question
comparing the first answer to an expected answer to the first question
1
21
retrieving a second video segment from the video database in connection with a result of the comparison indicating that the first answer matches the expected answer
retrieving a second video segment from the video database in connection with a result of the comparison indicating that the first answer matches the expected answer
1
21
wherein the second video segment comprises second content associated with a second subject
wherein the second video segment is retrieved based on the first answer and the diagnosis, and wherein the second video segment comprises second content associated with a second subject
1
21
transmitting the second video segment to the user device in connection with a result of the comparison indicating that the first answer matches the expected answer for presentation to the user
transmitting the second video segment to the user device in connection with a result of the comparison indicating that the first answer matches the expected answer
1
21
transmitting a first instruction to the user device that instructs the user device to detect, via a camera, a direction of a facial movement of the user using a baseline point corresponding to a facial feature of the user and
transmitting a first instruction to the user device that instructs the user device to detect, via a camera, a direction of a facial movement of the patient using a baseline point corresponding to a tip of a nose of the patient and
1
21
based on the detected direction of the facial movement, determine a response provided by the user; and
based on the detected direction of the facial movement, determine a response provided by the patient; and
1
21
receiving, from the user device, an indication of the response provided by the user
receiving, from the user device, an indication of the response provided by the patient
1

the computer-implemented method of Claim 21, wherein individual transmissions of the first video segment and the second video segment reduces memory utilization on the user device from a first memory utilization level to a second memory utilization level that is lower than the first memory utilization level.
The computer-implemented method of claim 1, wherein individual transmissions of the first video segment and one of the second video segment or the third video segment reduces memory utilization on the user device from a first memory utilization level to a second memory utilization level that is lower than the first memory utilization level
2
23
the computer-implemented method of Claim 21, further comprising: generating a second question based on the second content that tests an ability of the user to understand the second content
generating a second question based on an analysis of the second content, wherein the second question tests an ability of the patient to understand the second content
3
23
causing the user device to display the second question for presentation to the user
transmitting data configured to display the second question to the user device for presentation to the patient
3
23
receiving a second answer from the user device, wherein the second answer is selected by the user in response to the second question
receiving a second answer from the user device, wherein the second answer is selected by the patient in response to the second question
3
23
comparing the second answer to a second expected answer to the second question
comparing the second answer to a second expected answer to the second question
3
23
retrieving a third video segment from the video database in connection with a result of the comparison indicating that the second answer does not match the second expected answer wherein the third video segment comprises the second content and third content; and transmitting the third video segment to the user device in connection with a result of the comparison indicating that the second answer does not match the second expected answer for presentation to the user
retrieving a third video segment from the video database in connection with a result of the comparison indicating that the first answer does not match the expected answer, wherein the third video segment is retrieved based on the first answer and the diagnosis, and wherein the third video segment comprises the first content and third content associated with the first subject
1
24
the computer-implemented method of Claim 21, wherein the first video segment comprises one of a diagnostic video, a treatment video, or a consent video
The computing system of claim 13, wherein the video comprises one of a diagnostic video, a treatment video, or a consent video
18

the computer-implemented method of Claim 21, further comprising causing the user device to resume playback of the first video segment if the first answer matches the expected answer
the computer-implemented method of claim 1, wherein the data configured to cause the user device to pause the first video segment during playback and display the first question comprises second data that is configured to cause the user device to resume playback of the first video segment if the first answer matches the expected answer
4
26
the computer-implemented method of Claim 25, further comprising: receiving an indication that the playback of the first video segment is complete; and
receiving an indication that the playback of the first video segment is complete; and
5
26
transmitting the second video segment to the user device in connection with a result of the comparison indicating that the first answer matches the expected answer for presentation to the user after receiving the indication that the playback of the first video segment is complete
transmitting the second video segment to the user device in connection with a result of the comparison indicating that the first answer matches the expected answer…after receiving the indication that the playback of the first video segment is complete
5
27
a computer-implemented method for obtaining consent from a user, comprising: receiving, from a user device, a request to view a video corresponding to a diagnosis associated with a user
retrieving a first video segment from a video database based on the received diagnosis, wherein the first video segment comprises first content associated with a first subject
1
27
transmitting the video to the user device in response to receiving the request
transmitting, over the network to the user device, the first video segment
1
27
obtaining, from the user device, a list of available hardware components
receiving, from the user device, the list of available hardware components
6
27
transmitting consent instructions to the user device that instruct the user device to obtain consent from the user using a camera listed in the list of available hardware components by detecting, via the camera, a direction of a facial movement of the user using a baseline point corresponding to a facial feature of the user and
transmitting consent instructions to the user device that instruct the user device to obtain consent from the patient using a camera listed in the list of available hardware components by detecting, via the camera, a direction of a facial movement of the patient using a baseline point corresponding to a tip of a nose of the patient and
6
27
based on the detected direction of the facial movement, determining a response provided by the user; and
based on the detected direction of the facial movement, determining a response provided by the patient; and
6
27
receiving, from the user device, an indication of the response provided by the user
receiving, from the user device, an indication of the response provided by the patient
6

the computer-implemented method of Claim 27, further comprising storing the indication of the response provided by the user in a consent and tracking data database
the computing system of claim 13, wherein the program instructions are further configured to cause the computing system to store the indication that consent is obtained in a consent and tracking data database
14
29
the computer-implemented method of Claim 28, further comprising: receiving monitoring information collected by the user device; and storing the monitoring information in the consent and tracking data database in association with the indication of the response provided by the user
the computing system of claim 14, wherein the program instructions are further configured to cause the computing system to: receive monitoring information collected by the user device; and store the monitoring information in the consent and tracking data database in association with the indication that consent is obtained

15
30
the computer-implemented method of Claim 27, further comprising providing the user with access to a social media network for interacting with other users
the computing system of claim 13, wherein the program instructions are further configured to cause the computing system to provide the patient with access to a social media network for interacting with other patients
16
31
the computer-implemented method of Claim 27, further comprising transmitting a notification to the user device that comprises at least one of a reminder regarding an appointment with a practitioner, a reminder regarding recommendations provided by the practitioner, or questions regarding a procedure that has been completed
the computing system of claim 13, wherein the program instructions are further configured to cause the computing system to transmit a notification to the user device that comprises at least one of a reminder regarding an appointment with a practitioner, a reminder regarding recommendations provided by the practitioner, or questions regarding a procedure that has been completed
17
32
the computer-implemented method of Claim 27, wherein the video comprises one of a diagnostic video, a treatment video, or a consent video
the computing system of claim 13, wherein the video comprises one of a diagnostic video, a treatment video, or a consent video
18
33
the computer-implemented method of Claim 27, wherein the list of available hardware components comprises at least one of the camera, a touchscreen display, a fingerprint scanner, or a microphone
the computing system of claim 13, wherein the list of available hardware components comprises at least one of the camera, a touchscreen display, a fingerprint scanner, or a microphone
19

a computing system configured to obtain consent from a user, the computing system comprising: a computer processor; and a computer readable storage medium storing program instructions configured for execution by the computer processor in order to cause the computing system to process a request received from a user device to view a video corresponding to a diagnosis associated with a user
retrieving a first video segment from a video database based on the received diagnosis, wherein the first video segment comprises first content associated with a first subject
1
34
transmit the video to the user device in response to receiving the request
transmitting, over the network to the user device, the first video segment
1
34
obtain, from the user device, the list of available hardware components
receiving, from the user device, the list of available hardware components
6
34
transmit consent instructions to the user device, wherein the consent instructions comprise a request to obtain consent from the user using a camera listed in the list of available hardware components wherein the consent instructions cause the user device to detect, via the camera a direction of a facial movement of the user using a baseline point corresponding to a facial feature of the user and
transmitting consent instructions to the user device that instruct the user device to obtain consent from the patient using a camera listed in the list of available hardware components by detecting, via the camera, a direction of a facial movement of the patient using a baseline point corresponding to a tip of a nose of the patient and
6
34
based on the detected direction of the facial movement, determine a response provided by the user; and
based on the detected direction of the facial movement, determining a response provided by the patient; and
6
34
receive, from the user device, an indication that consent is obtained from the user
receiving, from the user device, an indication of the response provided by the patient
6
35
the computing system of Claim 34, wherein the program instructions are further configured to cause the computing system to store the indication that consent is obtained in a consent and tracking data database
the computing system of claim 13, wherein the program instructions are further configured to cause the computing system to store the indication that consent is obtained in a consent and tracking data database
14

the computing system of Claim 35, wherein the program instructions are further configured to cause the computing system to store monitoring information received from and collected by the user device in the consent and tracking data database in association with the indication that consent is obtained
The computing system of claim 14, wherein the program instructions are further configured to cause the computing system to: receive monitoring information collected by the user device; and store the monitoring information in the consent and tracking data database in association with the indication that consent is obtained

15
37
the computing system of Claim 34, wherein the program instructions are further configured to cause the computing system to provide the user with access to a social media network for interacting with other users
the computing system of claim 13, wherein the program instructions are further configured to cause the computing system to provide the patient with access to a social media network for interacting with other patients
16
38
the computing system of Claim 34, wherein the program instructions are further configured to cause the computing system to transmit a notification to the user device that comprises at least one of a reminder regarding an appointment with a practitioner, a reminder regarding recommendations provided by the practitioner, or questions regarding a procedure that has been completed
the computing system of claim 13, wherein the program instructions are further configured to cause the computing system to transmit a notification to the user device that comprises at least one of a reminder regarding an appointment with a practitioner, a reminder regarding recommendations provided by the practitioner, or questions regarding a procedure that has been completed
17
39
the computing system of Claim 34, wherein the video comprises one of a diagnostic video, a treatment video, or a consent video
the computing system of claim 13, wherein the video comprises one of a diagnostic video, a treatment video, or a consent video
18
40
the computing system of Claim 34, wherein the list of available hardware components comprises at least one of the camera, a touchscreen display, a fingerprint scanner, or a microphone
the computing system of claim 13, wherein the list of available hardware components comprises at least one of the camera, a touchscreen display, a fingerprint scanner, or a microphone
19



One having ordinary skill in the art at the time the invention was filed would modify a facial feature of a patient of the U.S. Patent No. 10,241,964 to be the tip of the nose feature of Davis Rakshit with the motivation of adapting the system to be “more interactive, responsive, and accessible to the user” (see Davis in the § 1. Introduction on p. 1 col 1).
In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, claims 21-40 are rejected under nonstatutory double patenting.


Response to Arguments
Applicant's arguments, see Rejections under 35 U.S.C. § 101, filed 28 January 2021 have been fully considered and are persuasive. The 35 U.S.C. § 101 rejection of claims 21-40 has been withdrawn for the following rationale. While Examiner believes there are limitations directed towards an abstract idea as a mental process under Step 2A Prong 1, Examiner agrees that the claims are directed towards an improvement to technology similar to McRO Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Circ. 2016)(hereinafter “McRO”). The basis for the McRO decision was that “the claims were directed to an improvement in computer-related technology (allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters’ that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas” – the technological improvement of McRO transformed a once subjective determination made by humans to an automated process with objective rules to produce a technologically rooted result. Like in McRO, the instant claims and corresponding disclosure are directed towards an automation of a once manual process wherein the failures of the manual process common in the prior art and the unconventional technical solution expressed in the claims is detailed in the original disclosure in a comprehensive manner (see MPEP § 2106.05(a)). Therefore, the claims are directed towards an improvement to technology and therefore subject matter eligible under 35 U.S.C. § 101.

Applicant’s arguments, see Rejections under 35 U.S.C. § 103, filed 28 January 2021, with respect to the rejections of claims 21-40 under 103(a) have been fully considered and are persuasive.  Therefore, the 


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626